Exhibit 24 (b )(10): Consent of Independent Registered Public Accounting Firm Exhibit 24(b)(10) – Consent of Ernst and Young LLP, Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” in Post-Effective Amendment No. 19 to the Registration Statement (Form N-4, No. 333-111686) of Separate Account EQ of Voya Insurance and Annuity Company, and to the use therein of our reports dated (a) March 18, 2016, with respect to the financial statements of Voya Insurance and Annuity Company and (b) April 14, 2016, with respect to the financial statements of Separate Account EQ of Voya Insurance and Annuity Company. /s/ Ernst & Young LLP Boston, Massachusetts April 14, 2016
